Exhibit 10.107

 

EXECUTION COPY

 

AMENDMENT NUMBER THREE

to the

LOAN AND SECURITY AGREEMENT

dated as of December 4, 2015

among

BARCLAYS BANK PLC

and

PENNYMAC LOAN SERVICES, LLC

and

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

This AMENDMENT NUMBER THREE (this “Amendment”) is made as of this 30th day of
January, 2017, by and among Barclays Bank PLC (the “Lender”), Private National
Mortgage Acceptance Company, LLC (the “Guarantor”) and PennyMac Loan Services,
LLC (the “Borrower”), and amends that certain Loan and Security Agreement, dated
as of December 4, 2015, as amended by Amendment Number One, dated as of February
26, 2016 and Amendment Number Two, dated as of December 2, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among the Lender, the Guarantor and the Borrower.

WHEREAS, the Lender, the Guarantor and the Borrower have agreed to amend the
Loan Agreement as more particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows: 

SECTION 1.Amendments.  Effective as of the date hereof:

(a)Section 1.1 of Schedule I of the Loan Agreement is hereby amended by deleting
the defined term “Available Facility Amount” in its entirety and replacing it
with the following:

“Available Facility Amount” means $80,000,000, subject to the Optional Available
Facility Amount Increase; provided however that at no time may the Outstanding
Aggregate Loan Amount exceed:

(A) the Borrowing Base; or

(B) the amount that, when added to the aggregate principal amounts outstanding
under the Repo Agreement, would equal the Maximum Aggregate Purchase Price (as
such term is defined in the Repo Agreement).

(b)Section 1.1 of Schedule I of the Loan Agreement is hereby amended by adding
the defined term “Optional Available Facility Amount Increase” in its proper
alphabetical sequence:

“Optional Available Facility Amount Increase” means a one-time increase in the
Available Facility Amount by up to $50,000,000, which may occur at any time
prior to June 2, 2017, upon two weeks’ prior written notice from Borrower to
Lender, subject to approval by Lender in its sole discretion.





1

--------------------------------------------------------------------------------

 



SECTION 2.Fees and Expenses.  Borrower agrees to pay to Lender all fees and out
of pocket expenses incurred by Lender in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Lender incurred in connection with this Amendment, in accordance with
Section 3.03 of the Loan Agreement.

SECTION 3.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Loan Agreement.

SECTION 4.Limited Effect.  Except as amended hereby, the Loan Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment need not be made in the Loan Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Loan
Agreement, any reference in any of such items to the Loan Agreement being
sufficient to refer to the Loan Agreement as amended hereby.

SECTION 5.Representations.  In order to induce Lender to execute and deliver
this Amendment, each of the Guarantor and the Borrower hereby represents to
Lender that as of the date hereof, (i) each of the Guarantor and the Borrower is
in full compliance with all of the terms and conditions of the Facility
Documents and remains bound by the terms thereof, and (ii) no default or event
of default has occurred and is continuing under the Facility Documents.

SECTION 6.Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7.Counterparts.  For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

SECTION 8.Miscellaneous.

(a)This Amendment shall be binding upon the parties hereto and their respective
successors and assigns.

(b)The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Loan Agreement or any provision hereof or thereof.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 



2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Lender, the Guarantor and the Borrower have each caused
their names to be duly signed to this Amendment by their respective officers
thereunto duly authorized, all as of the date first above written.

 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

By:

/s/ Joseph O’Doherty

 

 

Name: Joseph O’Doherty

 

 

Title:   Managing Director

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

as Borrower

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title:   Managing Director, Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,

 

as Guarantor

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title:   Managing Director, Treasurer

 

Amendment Number Three to Loan and Security Agreement

--------------------------------------------------------------------------------